Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Notice to Applicant
The following is a Final Office action to Application Serial Number 16/697,869, filed on November 27, 2019.  In response to Examiner’s Office Action of April 26, 2022, Applicant, on July 26, 2022, amended claims 1,  8, and 15 have been amended.  Claims 1-20 are pending in this application and have been rejected below.
Response to Arguments
Applicant’s arguments filed July 26, 2022 have been fully considered.  Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed February 17, 2022.
On Pg. 9-14 of the Remarks, with respect Applicant’s arguments, regarding 101 rejection have been fully considered and are persuasive.  The 35 U.S.C. § 101 rejection has been withdrawn. 
On Pg. 15-18 of the Remarks, with respect to the claim rejection(s) under 35 U.S.C. § 103, Applicant argues that the cited references do not teach nor suggest the combination of elements found in Applicant's newly-amended independent claims. Applicant argues  Boyle does not disclose “generating a specification for a computer-based product, nor does Boyle even teach receiving input parameters via an interface and then generating a specification by collectively "converting the problem statement, the feature requirements, and the portion of the first set of online feedback into the machine learning-based product and service specification comprising functional requirements for generating a computer-based product and service." In response, Boyle discloses a method and system of designing a product incorporating customer feedback in the design process..  Boyle in Par. 34 states –“the feedback [customer feedback] may be used to design products that might appeal to a particular customer base or meet optimization goals [problem statement]” . Par. 60 discloses the feature requirements used in the product design process.  For further clarity, Examiner highlights Par. 49-50 - “The design tool 208 may be configured to employ adaptive machine learning to help a designer design items for the customers according to the customers' tastes. ... The design tool may be configured to execute the processes described herein to design a product, where the product incorporates predicted successful features selected to meet an optimization goal [problem statement], as further described herein. For example, a designer may use the design tool 208 to create a product. The selection of one or more features that make up a product may be based on an optimization goal such as increasing a sales rate (e.g., measured by units sold), selection rate (e.g., measured by frequency of selection to be offered for sale), appeal to a particular market segment, performance for a particular season or quarter, etc., as further described herein. Thus, the product may be a result of a combination of machine learning/artificial intelligence selected alternative features[ feature requirements] for a base option, where the alternative features are those features automatically determined to be among the best options to meet an optimization goal. For example, the alternative features may be ranked according to how well each alternative feature meets the goal and the ten best features (or other threshold number) may be selected and presented for use as replacement or additional features for a base option to create a product.” and “The output of the design tool may be provided to a supplier to manufacture a product according to the specifications of the output”. 
Reasons for Eligibility under 35 USC 101
The reasons for withdrawal of the rejection of claims 1-20 under 35 U.S.C. 101  can be found below:
 Based on current claim language and USPTO Guidance, as a whole,
the claim limitations that are indicative of integration into a practical application
when recited in a claim with a judicial exception include: at 2A, Prong 2 – improving
computing technology; solution rooted in computing technology - based on  automatically generating the machine learning-based product and service specification by automatically identifying the portion of the first set of online feedback associated with the category of users corresponding to the one or more demographic restrictions, and converting the problem statement, the feature requirements, and the portion of the first set of online feedback into the machine learning-based product and service specification comprising functional requirements for generating a computer-based product and service; 
and implementing, by the computer, the computer-based product and service based on the machine learning-based product and service specification.
Thus, the limitations are applying or using the judicial exception in some other
meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-10, 12-16, and 18- 20 are rejected under 35 U.S.C. 102a(1) as being anticipated by Boyle et al., US Publication No. 20180349795 A1 [hereinafter Boyle]. 
Regarding Claim 1, 
Boyle teaches
A computer-implemented method, the method comprising: in response to receiving, via a user interface associated with a computer, input parameters comprising one or more combinations of demographic restrictions, problem statements, and feature requirements for producing a machine learning-based product and service specification:  (Boyle Par. 28-“At 104, customer attributes are determined based on the request to enroll. Customer attributes may include objective attributes such as biographical information, and measurements, and other client segments. Customer attributes may include subjective attributes such as preferences for style, fit, colors, designers/brands, and budget. For example, a customer may rate specific styles, prints, and/or attributes including those products in an inventory and products from other providers. The information may be collected through third party apps or platforms such as apps that allow a user to indicate interests and/or share interest in products with other users. Customer attributes may be collected when a customer enrolls with the system. For example, the customer may complete a survey about his or her measurements (height, weight, etc.), lifestyle, and preferences. This information may be stored to a customer profile. Customer attributes may be determined from social media and content created or curated by the customer on third party platforms such as Pinterest®, Instagram®, Facebook®, LinkedIn®, and the like.”; Par. 86-87-“ In various embodiments, a first alternative feature may be selected for incorporation into a base option. Upon incorporation, the ordered list of alternative features may be re-generated to reflect updates to the ranking of alternative features. For example, 406-414 may be repeated where the base option is the base option with the incorporation of the selected alternative feature(s). This may yield a sub-set or different set of alternative features for incorporation into the base option with the first incorporated alternative feature. In some embodiments, the ranking of alternative features may change in response to a feature being incorporated into a base option because features may interact with one another to affect the success of a product. That is, a successful feature might not work well with another successful feature such that having both features in a product may make the product less successful. ; In some embodiments, a designer may select a plurality of alternative features from the provided ordered list for incorporation into a base option to design a product. The resulting product may be input into a trained model to score the product. For example, a designer may select several combinations of features and base options to generate a plurality of products. Each of the products may be scored using the trained model(s). The products may then be compared to each other to determine relative predicted performance.”; Par. 123-“FIG. 9 shows an example GUI of a design tool for generating a design of a product. In some embodiments, GUI 900 is used by a designer to design a product. FIG. 9 shows a state of the GUI after input is received at an input section and one or more “Base Style Variants with Feature” having a selected alternative feature or combination of features are rendered in an output section. A “base style variant” refers to a product, which is a product that is a base option with one or more alternative features.”; Par. 38-“For example, when data is generated by interaction of a customer, stylist, designer, and/or supplier with system 200, the data platform 204 may determine what information is to be stored. For example, the data platform may store the data as part of a training data set for machine learning as further described herein. The data platform may be configured to perform the processes described herein, e.g., the process shown in FIG. 3. In various embodiments, design tool 208 may be communicatively coupled to data platform 204 and the data platform 204 may be configured to perform the processes shown in FIGS. 4-6 based on input received at the design tool 208.”)
extracting, by the computer, online user data associated with one or more online websites, applications, and services; (Boyle Par. 22-“ Design of a product using artificial intelligence is disclosed. New products are commonly designed to include product features selected based on intuition of a designer. However, given technological advancements in machine learning and artificial intelligence as well as big data analysis capabilities, new products are able to be designed at least in part using machine learning and artificial intelligence based on vast amounts of empirical data that would be impossible to analyze without the assistance of computers.; Par. 28-“At 104, customer attributes are determined based on the request to enroll. Customer attributes may include objective attributes such as biographical information, and measurements, and other client segments. Customer attributes may include subjective attributes such as preferences for style, fit, colors, designers/brands, and budget. For example, a customer may rate specific styles, prints, and/or attributes including those products in an inventory and products from other providers. The information may be collected through third party apps or platforms such as apps that allow a user to indicate interests and/or share interest in products with other users.”)
identifying, by the computer, user-specific information for each user based on the extracted online user data; (Boyle Par. 28- “At 104, customer attributes are determined based on the request to enroll. Customer attributes may include objective attributes such as biographical information, and measurements, and other client segments. Customer attributes may include subjective attributes such as preferences for style, fit, colors, designers/brands, and budget. For example, a customer may rate specific styles, prints, and/or attributes including those products in an inventory and products from other providers. The information may be collected through third party apps or platforms such as apps that allow a user to indicate interests and/or share interest in products with other users. Customer attributes may be collected when a customer enrolls with the system. For example, the customer may complete a survey about his or her measurements (height, weight, etc.), lifestyle, and preferences. This information may be stored to a customer profile. Customer attributes may be determined from social media and content created or curated by the customer on third party platforms such as Pinterest.RTM., Instagram.RTM., Facebook.RTM., LinkedIn.RTM., and the like.”)
determining, by the computer, different categories of users using data mining and machine learning by determining whether one or more pieces of the user-specific information is shared between one or more users; (Boyle Par. 23-“ In various embodiments, optimizing computer machine learning to generate a design of a product includes receiving an identifier of an optimization goal. For example, the goal may include design and/or performance goals. In some embodiments, an example of a performance goal is "designing a new product that will be commercially successful for customers in Client Segment 1 for use in the winter season." A client segment may be a shared characteristic among those clients falling into the client segment. A client segment may also be defined by shared observed preferences.”; Par. 54-55-“The training data may be derived from data about items stored in database 206 of FIG. 2. Different prediction models can be trained for different prediction model categories or segments. To train each of the different models, different sets of training data can be gathered specifically for different models to be trained. For example, past performance data associated with a metric to be predicted using a particular type of model is gathered for various different segments, and different models of the particular type may be trained for each of the various different segment combinations. Trained models to be generated may be categorized by type such as sales models, inventory models, variety models, rating models, etc. For each category of a model, a model may be generated for each of one or more client segments such as segments based on one or more of the following: a target body type, a target seasonality, a target fiscal quarter, a target customer type or business line (e.g., women, men, children), a target lifestyle, a target style (e.g., edgy, urban, pacific northwest) a target product type (e.g., blouse, dress, pants), etc.”)
identifying, by the computer, a first set of online feedback associated with a specific computer-based product or service from the one or more online websites, applications, and services using machine learning, and identifying a category of users from the different categories of users associated with each portion of the first set of online feedback, wherein the first set of online feedback comprises different online comments referring to the specific computer-based product or service (Boyle Par. 34-35-“ At 112, feedback about the product selection is received. A customer may provide feedback about the product selection such as reasons why the customer is keeping or not keeping one or more items in the product selection. The feedback may be provided by the customer in various formats including completing surveys, writing product reviews, making social media posts, and the like. The feedback may be stored and associated with the customer and/or the item. In various embodiments, the feedback may be used to design products that might appeal to a particular customer base or meet optimization goals. At 114, information about the product selection and/or feedback is stored. For example, a tracked sales metric of the item is updated. In some embodiments, the sales and feedback information associated with the item may be stored in a database such as database 206 of FIG. 2.; Par. 60-“ In various embodiments, the features may be based at least in part on natural language processing (NLP). For example, a computer system may extract information from text according to NLP techniques. Text generated by and about customers such as in product reviews, comment forms, social media, emails, and the like may be analyzed by an NLP system to determine customer preferences. For example, a customer may provide feedback (e.g., text) when they receive an item (e.g., 112 of FIG. 2). The feedback provided by the customer may be processed with NLP techniques to extract features.”); 
and automatically generating the machine learning-based product and service specification by automatically identifying the portion of the first set of online feedback associated with the category of users corresponding to the one or more demographic restrictions, and converting the problem statement, the feature requirements, and the portion of the first set of online feedback into the machine learning-based product and service specification comprising functional requirements for generating a computer-based product and service (Boyle Par. 49-50 - “The design tool 208 may be configured to employ adaptive machine learning to help a designer design items for the customers according to the customers' tastes. ... The design tool may be configured to execute the processes described herein to design a product, where the product incorporates predicted successful features selected to meet an optimization goal [problem statement], as further described herein. For example, a designer may use the design tool 208 to create a product. The selection of one or more features that make up a product may be based on an optimization goal such as increasing a sales rate (e.g., measured by units sold), selection rate (e.g., measured by frequency of selection to be offered for sale), appeal to a particular market segment, performance for a particular season or quarter, etc., as further described herein. Thus, the product may be a result of a combination of machine learning/artificial intelligence selected alternative features[ feature requirements] for a base option, where the alternative features are those features automatically determined to be among the best options to meet an optimization goal. For example, the alternative features may be ranked according to how well each alternative feature meets the goal and the ten best features (or other threshold number) may be selected and presented for use as replacement or additional features for a base option to create a product.” and “The output of the design tool may be provided to a supplier to manufacture a product according to the specifications of the output”; Par. 25;Par. 29-“ When the customer makes purchases and provides feedback on products, customer attributes may be updated. For example, the customer profile may be updated. The customer may provide feedback in various formats including completing surveys, writing product reviews, making social media posts, and the like regarding one or more products. Products recommended to the customer may be adapted to a customer's changing attributes and taste. In one aspect, the customer's taste may be learned over time by a computer system and/or stylist.”; Par. 34-35; Par. 60-“ In various embodiments, the features may be based at least in part on natural language processing (NLP). For example, a computer system may extract information from text according to NLP techniques. Text generated by and about customers such as in product reviews, comment forms, social media, emails, and the like may be analyzed by an NLP system to determine customer preferences. For example, a customer may provide feedback (e.g., text) when they receive an item (e.g., 112 of FIG. 2). The feedback provided by the customer may be processed with NLP techniques to extract features. NLP techniques include rule-based engines, clustering, and classification to make determinations about characteristics of a product that might be considered a feature. Features may be identified by machine learning or computer vision or NLP, and recommended for inclusion in a product design. In various embodiments, term frequency-inverse document frequency (TFIDF), latent Dirichlet allocation (LDA), colocation analyses, and the like can be used to create lower-dimensional representations of styles or to generate words or phrases representing styles. Various machine learning methods can then predict metrics/optimization goals using these features. Features that predict the optimization goal can then be related back to representative styles to communicate the concept to designers and/or manufacturers.”)
and implementing, by the computer, the computer-based product and service based on the machine learning-based product and service specification (Boyle Par. 25- “The ordered list may be provided for use in manufacturing an alternative version of the selected base option with one or more of the alternative features in the ordered list. For example, one of the alternative features is selected for inclusion in the base option due to its high rank in the order and a design specification that identifies the selected alternative feature may be generated to be used to manufacture the resultant product, which is an alternative version of the selected base option. “;“Par. 29-“ When the customer makes purchases and provides feedback on products, customer attributes may be updated. For example, the customer profile may be updated. The customer may provide feedback in various formats including completing surveys, writing product reviews, making social media posts, and the like regarding one or more products. Products recommended to the customer may be adapted to a customer's changing attributes and taste. In one aspect, the customer's taste may be learned over time by a computer system and/or stylist.; Par. 60; Par.69-70-“ At 308, the trained model(s) are applied. The trained model(s) may be applied to make a recommendation about features to include in a design of a product. Thus, the trained model(s) may recommend one or more alternative features to augment a base option (e.g., existing product utilized as a design starting point). That is, a product includes one or more attributes of features identified as desirable to be included in the product using the trained model. As further described herein, the trained model may be used to make a recommendation about one or more base options. For example, a search space of base options may be explored to select base options that perform well (e.g., according to an optimization goal) using the trained models. A result of a trained model may be weighted and combined with a weighted result of the other trained models to rank alternative features. FIG. 4 is a flow chart illustrating an embodiment of a process of computer generated design of a product including base option determination and feature determination. The process of FIG. 4 may be at least in part implemented on one or more components of system 200 shown in FIG. 2. In some embodiments, the process of FIG. 4 is performed by processor 1702 of FIG. 17. In some embodiments, a designer interacts with the process of FIG. 4 using GUI 700 of FIG. 7.”)
Regarding Claim 2, Claim 9 and Claim 16, Boyle teaches The computer-implemented method of claim 1,… The computer system of claim 8,… and The computer program product of claim 15,…
wherein the extracted online user data and the user-specific information is selected from a group comprising at least one of demographic information and personality trait information. (Boyle Par. 30-“ In various embodiments, customer attributes may be determined based on generalizations about other users who share characteristics with a particular customer. Generalizations about groups of customers may be made from individual customer attributes. Customers may be grouped by any characteristic, including gender, body type, shared preference (e.g., a measure of similarity between clients such as clients' objective or subjective attributes or learned similarity in product preferences), and the like.; Par. 39-“ In various embodiments, information about an item may be stored with one or more associated ratings such as style rating (e.g., a measure of customer satisfaction with a style of an item), size rating (e.g., a measure of an accuracy of the identified size of an item), fit rating (e.g., a measure of customer satisfaction with how well the item fits), quality rating (e.g., a measure of customer satisfaction with quality of an item), retention measure (e.g., a measure of a likelihood that a product leads to a future purchase by a customer), personalization measure (e.g., a measure of customer satisfaction with how well an item matches a customer's personality and uniqueness), style grouping measure (e.g., a likelihood that an item is categorized in a particular group), price value rating (e.g., a rating of a value of the item with respect to its price), and the like.”)
Regarding Claim 3, and Claim 10 Boyle teaches The computer-implemented method of claim 1,… and  the computer system of claim 8,… 
wherein the one or more online websites, applications, and services is selected from a group comprising at least one of social media websites and applications, email websites and applications, messaging websites and applications, and shopping websites and applications. (Boyle Par. 28-“ At 104, customer attributes are determined based on the request to enroll. Customer attributes may include objective attributes such as biographical information, and measurements, and other client segments. Customer attributes may include subjective attributes such as preferences for style, fit, colors, designers/brands, and budget. For example, a customer may rate specific styles, prints, and/or attributes including those products in an inventory and products from other providers. The information may be collected through third party apps or platforms such as apps that allow a user to indicate interests and/or share interest in products with other users. Customer attributes may be collected when a customer enrolls with the system. For example, the customer may complete a survey about his or her measurements (height, weight, etc.), lifestyle, and preferences. This information may be stored to a customer profile. Customer attributes may be determined from social media and content created or curated by the customer on third party platforms such as Pinterest.RTM., Instagram.RTM., Facebook.RTM., LinkedIn.RTM., and the like.”)
Regarding Claim 5, Claim 12 and Claim 18, Boyle teaches The computer-implemented method of claim 1,… The computer system of claim 8,… and The computer program product of claim 15,…
wherein the received input parameters for generating the machine learning-based product and service specification are further selected from a group comprising at least one of a problem statement, one or more parameters based on demographic information and personality trait information, and a submitted specification. (Boyle Par. 23“In various embodiments, optimizing computer machine learning to generate a design of a product includes receiving an identifier of an optimization goal. For example, the goal may include design and/or performance goals. In some embodiments, an example of a performance goal is "designing a new product that will be commercially successful for customers in Client Segment 1 for use in the winter season." A client segment may be a shared characteristic among those clients falling into the client segment. A client segment may also be defined by shared observed preferences. An example of a design goal is one or more features that must be included in the design of a product such as "designing a new product that incorporates polka dots." A product generated by the processes described herein may be based on a base option, which may be defined by a set of one or more features. In some embodiments, starting from a blank template, one or more features may be added to define the base option. Using the example of "designing a new product that incorporates polka dots," the base option specifies "polka dots" as an included feature. In some embodiments, starting from the base option, one or more features may be swapped out and/or added. For example, the base option may be a body and/or defined by fit specifications. The base option may be a style in inventory (e.g., an existing style), and features may be modified from the base option.”)
Regarding Claim 6, Claim 13 and Claim 19, Boyle teaches the computer-implemented method of claim 1,… the computer system of claim 8,… and the computer program product of claim 15,…
further comprising: in response to generating the machine learning-based product and service specification, predicting, by the computer, target users of the product and service. (Boyle Par. 54- “The training data may be derived from data about items stored in database 206 of FIG. 2. Different prediction models can be trained for different prediction model categories or segments. To train each of the different models, different sets of training data can be gathered specifically for different models to be trained. For example, past performance data associated with a metric to be predicted using a particular type of model is gathered for various different segments, and different models of the particular type may be trained for each of the various different segment combinations.”)
Regarding Claim 7, Claim 14 and Claim 20, Boyle teaches the computer-implemented method of claim 1,… the computer system of claim 8,… and the computer program product of claim 15,…
further comprising: receiving, by the computer, a second set of input for refining the generated machine learning-based product and service specification. (Boyle Par. 25- “To determine what attributes/features to add or replace in a base option, one or more machine learning prediction models selected based at least in part on the optimization goal is utilized to determine prediction values associated with alternative features for the selected base option. The one or more machine learning prediction models were trained using training data to at least identify machine learning weight values associated with the alternative features for the one or more machine learning prediction models. For example, an alternative feature or a combination of features may be provided to a trained machine learning model to determine a goal optimization prediction score for the feature or combination of features with respect to the optimization goal and/or the selected base option. Based on the prediction values, at least a portion of the alternative features may be sorted to generate an ordered list of the at least portion of the alternative features for the selected base option. For example, the goal optimization prediction scores of the features may be used to rank the features with respect to predictions on how their inclusion in the base option would positively impact the goal optimization. The ordered list may be provided for use in manufacturing an alternative version of the selected base option with one or more of the alternative features in the ordered list. For example, one of the alternative features is selected for inclusion in the base option due to its high rank in the order and a design specification that identifies the selected alternative feature may be generated to be used to manufacture the resultant product, which is an alternative version of the selected base option.”)
Regarding Claim 8, 
Boyle teaches
A computer system, comprising: one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage devices, and program instructions stored on at least one of the one or more storage devices for execution by at least one of the one or more processors via at least one of the one or more memories, wherein the computer system is capable of performing a method comprising: (Boyle Par. 41-42; Par. 20-“The invention can be implemented in numerous ways, including as a process; an apparatus; a system; a composition of matter; a computer program product embodied on a computer readable storage medium; and/or a processor, such as a processor configured to execute instructions stored on and/or provided by a memory coupled to the processor.”)
in response to receiving, via a user interface associated with a computer, input parameters comprising one or more combinations of demographic restrictions, problem statements, and feature requirements for producing a machine learning-based product and service specification: (Boyle Par. 114-“ In response to input received via input section 702, output may be rendered in output section 704. Different types of output may be generated based on the input and the information may be grouped and displayed. In various embodiments, a user may navigate between different sections using navigation menu 730. FIG. 7 shows a state of the GUI after input is received at input section 702 and one or more “Body Recommendations” are rendered in output section 704. An example of “Style Variant Based Replacement Recs” rendered in output section 704 is shown in FIG. 8. An example of “Best Style Variants with Feature” rendered in output section 704 is shown in FIG. 9.”; (Boyle Par. 28; Par. 86-87-“ In various embodiments, a first alternative feature may be selected for incorporation into a base option. Upon incorporation, the ordered list of alternative features may be re-generated to reflect updates to the ranking of alternative features. For example, 406-414 may be repeated where the base option is the base option with the incorporation of the selected alternative feature(s). This may yield a sub-set or different set of alternative features for incorporation into the base option with the first incorporated alternative feature. In some embodiments, the ranking of alternative features may change in response to a feature being incorporated into a base option because features may interact with one another to affect the success of a product. That is, a successful feature might not work well with another successful feature such that having both features in a product may make the product less successful. ; In some embodiments, a designer may select a plurality of alternative features from the provided ordered list for incorporation into a base option to design a product. The resulting product may be input into a trained model to score the product. For example, a designer may select several combinations of features and base options to generate a plurality of products. Each of the products may be scored using the trained model(s). The products may then be compared to each other to determine relative predicted performance.”; Par. 123-“FIG. 9 shows an example GUI of a design tool for generating a design of a product. In some embodiments, GUI 900 is used by a designer to design a product. FIG. 9 shows a state of the GUI after input is received at an input section and one or more “Base Style Variants with Feature” having a selected alternative feature or combination of features are rendered in an output section. A “base style variant” refers to a product, which is a product that is a base option with one or more alternative features.”)
extracting online user data associated with one or more online websites, applications, and services; (Boyle Par. 22-“ Design of a product using artificial intelligence is disclosed. New products are commonly designed to include product features selected based on intuition of a designer. However, given technological advancements in machine learning and artificial intelligence as well as big data analysis capabilities, new products are able to be designed at least in part using machine learning and artificial intelligence based on vast amounts of empirical data that would be impossible to analyze without the assistance of computers.; Par. 28-“ At 104, customer attributes are determined based on the request to enroll. Customer attributes may include objective attributes such as biographical information, and measurements, and other client segments. Customer attributes may include subjective attributes such as preferences for style, fit, colors, designers/brands, and budget. For example, a customer may rate specific styles, prints, and/or attributes including those products in an inventory and products from other providers. The information may be collected through third party apps or platforms such as apps that allow a user to indicate interests and/or share interest in products with other users.”)
identifying user-specific information for each user based on the extracted online user data; (Boyle Par. 28-“ At 104, customer attributes are determined based on the request to enroll. Customer attributes may include objective attributes such as biographical information, and measurements, and other client segments. Customer attributes may include subjective attributes such as preferences for style, fit, colors, designers/brands, and budget. For example, a customer may rate specific styles, prints, and/or attributes including those products in an inventory and products from other providers. The information may be collected through third party apps or platforms such as apps that allow a user to indicate interests and/or share interest in products with other users. Customer attributes may be collected when a customer enrolls with the system. For example, the customer may complete a survey about his or her measurements (height, weight, etc.), lifestyle, and preferences. This information may be stored to a customer profile. Customer attributes may be determined from social media and content created or curated by the customer on third party platforms such as Pinterest.RTM., Instagram.RTM., Facebook.RTM., LinkedIn.RTM., and the like.”)
determining, by the computer different categories of users using data mining and machine learning by determining whether one or more pieces of the user-specific information is shared between one or more users; (Boyle Par. 23-“ In various embodiments, optimizing computer machine learning to generate a design of a product includes receiving an identifier of an optimization goal. For example, the goal may include design and/or performance goals. In some embodiments, an example of a performance goal is "designing a new product that will be commercially successful for customers in Client Segment 1 for use in the winter season." A client segment may be a shared characteristic among those clients falling into the client segment. A client segment may also be defined by shared observed preferences.”; Par. 54-55-“The training data may be derived from data about items stored in database 206 of FIG. 2. Different prediction models can be trained for different prediction model categories or segments. To train each of the different models, different sets of training data can be gathered specifically for different models to be trained. For example, past performance data associated with a metric to be predicted using a particular type of model is gathered for various different segments, and different models of the particular type may be trained for each of the various different segment combinations. Trained models to be generated may be categorized by type such as sales models, inventory models, variety models, rating models, etc. For each category of a model, a model may be generated for each of one or more client segments such as segments based on one or more of the following: a target body type, a target seasonality, a target fiscal quarter, a target customer type or business line (e.g., women, men, children), a target lifestyle, a target style (e.g., edgy, urban, pacific northwest) a target product type (e.g., blouse, dress, pants), etc.”)
identifying, by the computer, a first set of online feedback associated with a specific computer-based product or service from the one or more online websites, applications, and services using machine learning, and identifying a category of users from the different categories of users associated with each portion of the first set of online feedback, wherein the first set of online feedback comprises different online comments referring to the specific computer-based product or service (Boyle Par. 34-35-“ At 112, feedback about the product selection is received. A customer may provide feedback about the product selection such as reasons why the customer is keeping or not keeping one or more items in the product selection. The feedback may be provided by the customer in various formats including completing surveys, writing product reviews, making social media posts, and the like. The feedback may be stored and associated with the customer and/or the item. In various embodiments, the feedback may be used to design products that might appeal to a particular customer base or meet optimization goals. At 114, information about the product selection and/or feedback is stored. For example, a tracked sales metric of the item is updated. In some embodiments, the sales and feedback information associated with the item may be stored in a database such as database 206 of FIG. 2.; Par. 60-“ In various embodiments, the features may be based at least in part on natural language processing (NLP). For example, a computer system may extract information from text according to NLP techniques. Text generated by and about customers such as in product reviews, comment forms, social media, emails, and the like may be analyzed by an NLP system to determine customer preferences. For example, a customer may provide feedback (e.g., text) when they receive an item (e.g., 112 of FIG. 2). The feedback provided by the customer may be processed with NLP techniques to extract features.”); 
and automatically generating the machine learning-based product and service specification by automatically identifying the portion of the first set of online feedback associated with the category of users corresponding to the one or more demographic restrictions, and converting the problem statement, the feature requirements, and the portion of the first set of online feedback into the machine learning-based product and service specification comprising functional requirements for generating a computer-based product and service (Boyle Par. 49-50 - “The design tool 208 may be configured to employ adaptive machine learning to help a designer design items for the customers according to the customers' tastes. ... The design tool may be configured to execute the processes described herein to design a product, where the product incorporates predicted successful features selected to meet an optimization goal [problem statement], as further described herein. For example, a designer may use the design tool 208 to create a product. The selection of one or more features that make up a product may be based on an optimization goal such as increasing a sales rate (e.g., measured by units sold), selection rate (e.g., measured by frequency of selection to be offered for sale), appeal to a particular market segment, performance for a particular season or quarter, etc., as further described herein. Thus, the product may be a result of a combination of machine learning/artificial intelligence selected alternative features[ feature requirements] for a base option, where the alternative features are those features automatically determined to be among the best options to meet an optimization goal. For example, the alternative features may be ranked according to how well each alternative feature meets the goal and the ten best features (or other threshold number) may be selected and presented for use as replacement or additional features for a base option to create a product.” and “The output of the design tool may be provided to a supplier to manufacture a product according to the specifications of the output”; Par. 25; Par. 29-“ When the customer makes purchases and provides feedback on products, customer attributes may be updated. For example, the customer profile may be updated. The customer may provide feedback in various formats including completing surveys, writing product reviews, making social media posts, and the like regarding one or more products. Products recommended to the customer may be adapted to a customer's changing attributes and taste. In one aspect, the customer's taste may be learned over time by a computer system and/or stylist.”; Par. 34-35; Par. 60-“ In various embodiments, the features may be based at least in part on natural language processing (NLP). For example, a computer system may extract information from text according to NLP techniques. Text generated by and about customers such as in product reviews, comment forms, social media, emails, and the like may be analyzed by an NLP system to determine customer preferences. For example, a customer may provide feedback (e.g., text) when they receive an item (e.g., 112 of FIG. 2). The feedback provided by the customer may be processed with NLP techniques to extract features. NLP techniques include rule-based engines, clustering, and classification to make determinations about characteristics of a product that might be considered a feature. Features may be identified by machine learning or computer vision or NLP, and recommended for inclusion in a product design. In various embodiments, term frequency-inverse document frequency (TFIDF), latent Dirichlet allocation (LDA), colocation analyses, and the like can be used to create lower-dimensional representations of styles or to generate words or phrases representing styles. Various machine learning methods can then predict metrics/optimization goals using these features. Features that predict the optimization goal can then be related back to representative styles to communicate the concept to designers and/or manufacturers.”)
and implementing, by the computer, the computer-based product and service based on the machine learning-based product and service specification (Boyle Par. 25- “The ordered list may be provided for use in manufacturing an alternative version of the selected base option with one or more of the alternative features in the ordered list. For example, one of the alternative features is selected for inclusion in the base option due to its high rank in the order and a design specification that identifies the selected alternative feature may be generated to be used to manufacture the resultant product, which is an alternative version of the selected base option. “; Par. 29-“ When the customer makes purchases and provides feedback on products, customer attributes may be updated. For example, the customer profile may be updated. The customer may provide feedback in various formats including completing surveys, writing product reviews, making social media posts, and the like regarding one or more products. Products recommended to the customer may be adapted to a customer's changing attributes and taste. In one aspect, the customer's taste may be learned over time by a computer system and/or stylist.; Par. 60; Par.69-70-“ At 308, the trained model(s) are applied. The trained model(s) may be applied to make a recommendation about features to include in a design of a product. Thus, the trained model(s) may recommend one or more alternative features to augment a base option (e.g., existing product utilized as a design starting point). That is, a product includes one or more attributes of features identified as desirable to be included in the product using the trained model. As further described herein, the trained model may be used to make a recommendation about one or more base options. For example, a search space of base options may be explored to select base options that perform well (e.g., according to an optimization goal) using the trained models. A result of a trained model may be weighted and combined with a weighted result of the other trained models to rank alternative features. FIG. 4 is a flow chart illustrating an embodiment of a process of computer generated design of a product including base option determination and feature determination. The process of FIG. 4 may be at least in part implemented on one or more components of system 200 shown in FIG. 2. In some embodiments, the process of FIG. 4 is performed by processor 1702 of FIG. 17. In some embodiments, a designer interacts with the process of FIG. 4 using GUI 700 of FIG. 7.”)
Regarding Claim 15, 
Boyle teaches
A computer program product, comprising: one or more tangible computer-readable storage devices and program instructions stored on at least one of the one or more tangible computer-readable storage devices, the program instructions executable by a processor, the program instructions comprising: program instructions to, in response to receiving, via a user interface associated with the computer, input parameters comprising one or more combinations of demographic restrictions, problem statements, and feature requirements for producing a machine learning- based product and service specification: (Boyle Par. 41-42; Par. 28-“At 104, customer attributes are determined based on the request to enroll. Customer attributes may include objective attributes such as biographical information, and measurements, and other client segments. Customer attributes may include subjective attributes such as preferences for style, fit, colors, designers/brands, and budget. For example, a customer may rate specific styles, prints, and/or attributes including those products in an inventory and products from other providers. The information may be collected through third party apps or platforms such as apps that allow a user to indicate interests and/or share interest in products with other users. Customer attributes may be collected when a customer enrolls with the system. For example, the customer may complete a survey about his or her measurements (height, weight, etc.), lifestyle, and preferences. This information may be stored to a customer profile. Customer attributes may be determined from social media and content created or curated by the customer on third party platforms such as Pinterest®, Instagram®, Facebook®, LinkedIn®, and the like.”; Par. 86-87-“ In various embodiments, a first alternative feature may be selected for incorporation into a base option. Upon incorporation, the ordered list of alternative features may be re-generated to reflect updates to the ranking of alternative features. For example, 406-414 may be repeated where the base option is the base option with the incorporation of the selected alternative feature(s). This may yield a sub-set or different set of alternative features for incorporation into the base option with the first incorporated alternative feature. In some embodiments, the ranking of alternative features may change in response to a feature being incorporated into a base option because features may interact with one another to affect the success of a product. That is, a successful feature might not work well with another successful feature such that having both features in a product may make the product less successful. ; In some embodiments, a designer may select a plurality of alternative features from the provided ordered list for incorporation into a base option to design a product. The resulting product may be input into a trained model to score the product. For example, a designer may select several combinations of features and base options to generate a plurality of products. Each of the products may be scored using the trained model(s). The products may then be compared to each other to determine relative predicted performance.”; Par. 123-“FIG. 9 shows an example GUI of a design tool for generating a design of a product. In some embodiments, GUI 900 is used by a designer to design a product. FIG. 9 shows a state of the GUI after input is received at an input section and one or more “Base Style Variants with Feature” having a selected alternative feature or combination of features are rendered in an output section. A “base style variant” refers to a product, which is a product that is a base option with one or more alternative features.”; Par. 20)
program instructions to extract online user data associated with one or more online websites, applications, and services; (Boyle Par. 20-“The invention can be implemented in numerous ways, including as a process; an apparatus; a system; a composition of matter; a computer program product embodied on a computer readable storage medium; and/or a processor, such as a processor configured to execute instructions stored on and/or provided by a memory coupled to the processor.”; Par. 22-“ Design of a product using artificial intelligence is disclosed. New products are commonly designed to include product features selected based on intuition of a designer. However, given technological advancements in machine learning and artificial intelligence as well as big data analysis capabilities, new products are able to be designed at least in part using machine learning and artificial intelligence based on vast amounts of empirical data that would be impossible to analyze without the assistance of computers.; Par. 28-“ At 104, customer attributes are determined based on the request to enroll. Customer attributes may include objective attributes such as biographical information, and measurements, and other client segments. Customer attributes may include subjective attributes such as preferences for style, fit, colors, designers/brands, and budget. For example, a customer may rate specific styles, prints, and/or attributes including those products in an inventory and products from other providers. The information may be collected through third party apps or platforms such as apps that allow a user to indicate interests and/or share interest in products with other users.”)
program instructions to identify user-specific information for each user based on the extracted online user data; (Boyle Par. 28-“ At 104, customer attributes are determined based on the request to enroll. Customer attributes may include objective attributes such as biographical information, and measurements, and other client segments. Customer attributes may include subjective attributes such as preferences for style, fit, colors, designers/brands, and budget. For example, a customer may rate specific styles, prints, and/or attributes including those products in an inventory and products from other providers. The information may be collected through third party apps or platforms such as apps that allow a user to indicate interests and/or share interest in products with other users. Customer attributes may be collected when a customer enrolls with the system. For example, the customer may complete a survey about his or her measurements (height, weight, etc.), lifestyle, and preferences. This information may be stored to a customer profile. Customer attributes may be determined from social media and content created or curated by the customer on third party platforms such as Pinterest.RTM., Instagram.RTM., Facebook.RTM., LinkedIn.RTM., and the like.”; Par. 20)
program instructions to determine different categories of users using data mining and machine learning by determining whether one or more pieces of the user-specific information is shared between one or more users; (Boyle Par. 23-“ In various embodiments, optimizing computer machine learning to generate a design of a product includes receiving an identifier of an optimization goal. For example, the goal may include design and/or performance goals. In some embodiments, an example of a performance goal is "designing a new product that will be commercially successful for customers in Client Segment 1 for use in the winter season." A client segment may be a shared characteristic among those clients falling into the client segment. A client segment may also be defined by shared observed preferences.”; Par. 54-55-“The training data may be derived from data about items stored in database 206 of FIG. 2. Different prediction models can be trained for different prediction model categories or segments. To train each of the different models, different sets of training data can be gathered specifically for different models to be trained. For example, past performance data associated with a metric to be predicted using a particular type of model is gathered for various different segments, and different models of the particular type may be trained for each of the various different segment combinations. Trained models to be generated may be categorized by type such as sales models, inventory models, variety models, rating models, etc. For each category of a model, a model may be generated for each of one or more client segments such as segments based on one or more of the following: a target body type, a target seasonality, a target fiscal quarter, a target customer type or business line (e.g., women, men, children), a target lifestyle, a target style (e.g., edgy, urban, pacific northwest) a target product type (e.g., blouse, dress, pants), etc.”)
program instructions to identify a first set of online feedback associated with a specific computer-based product or service from the one or more online websites, applications, and services using machine learning, and identifying a category of users from the different categories of users associated with each portion of the first set of online feedback, wherein the first set of online feedback comprises different online comments referring to the specific computer-based product or service (Boyle Par. 34-35-“ At 112, feedback about the product selection is received. A customer may provide feedback about the product selection such as reasons why the customer is keeping or not keeping one or more items in the product selection. The feedback may be provided by the customer in various formats including completing surveys, writing product reviews, making social media posts, and the like. The feedback may be stored and associated with the customer and/or the item. In various embodiments, the feedback may be used to design products that might appeal to a particular customer base or meet optimization goals. At 114, information about the product selection and/or feedback is stored. For example, a tracked sales metric of the item is updated. In some embodiments, the sales and feedback information associated with the item may be stored in a database such as database 206 of FIG. 2.; Par. 60-“ In various embodiments, the features may be based at least in part on natural language processing (NLP). For example, a computer system may extract information from text according to NLP techniques. Text generated by and about customers such as in product reviews, comment forms, social media, emails, and the like may be analyzed by an NLP system to determine customer preferences. For example, a customer may provide feedback (e.g., text) when they receive an item (e.g., 112 of FIG. 2). The feedback provided by the customer may be processed with NLP techniques to extract features.”; Par. 20); 
and program instructions to automatically generate the machine learning-based product and service specification by automatically identifying the portion of the first set of online feedback associated with the category of users corresponding to the one or more demographic restrictions, and converting the problem statement, the feature requirements, and the portion of the first set of online feedback into the machine learning-based product and service specification comprising functional requirements for generating a computer-based product and service (Boyle Par. 49-50 - “The design tool 208 may be configured to employ adaptive machine learning to help a designer design items for the customers according to the customers' tastes. ... The design tool may be configured to execute the processes described herein to design a product, where the product incorporates predicted successful features selected to meet an optimization goal [problem statement], as further described herein. For example, a designer may use the design tool 208 to create a product. The selection of one or more features that make up a product may be based on an optimization goal such as increasing a sales rate (e.g., measured by units sold), selection rate (e.g., measured by frequency of selection to be offered for sale), appeal to a particular market segment, performance for a particular season or quarter, etc., as further described herein. Thus, the product may be a result of a combination of machine learning/artificial intelligence selected alternative features[ feature requirements] for a base option, where the alternative features are those features automatically determined to be among the best options to meet an optimization goal. For example, the alternative features may be ranked according to how well each alternative feature meets the goal and the ten best features (or other threshold number) may be selected and presented for use as replacement or additional features for a base option to create a product.” and “The output of the design tool may be provided to a supplier to manufacture a product according to the specifications of the output”; Par. 25; Par. 29-“ When the customer makes purchases and provides feedback on products, customer attributes may be updated. For example, the customer profile may be updated. The customer may provide feedback in various formats including completing surveys, writing product reviews, making social media posts, and the like regarding one or more products. Products recommended to the customer may be adapted to a customer's changing attributes and taste. In one aspect, the customer's taste may be learned over time by a computer system and/or stylist.”; Par. 34-35; Par. 60-“ In various embodiments, the features may be based at least in part on natural language processing (NLP). For example, a computer system may extract information from text according to NLP techniques. Text generated by and about customers such as in product reviews, comment forms, social media, emails, and the like may be analyzed by an NLP system to determine customer preferences. For example, a customer may provide feedback (e.g., text) when they receive an item (e.g., 112 of FIG. 2). The feedback provided by the customer may be processed with NLP techniques to extract features. NLP techniques include rule-based engines, clustering, and classification to make determinations about characteristics of a product that might be considered a feature. Features may be identified by machine learning or computer vision or NLP, and recommended for inclusion in a product design. In various embodiments, term frequency-inverse document frequency (TFIDF), latent Dirichlet allocation (LDA), colocation analyses, and the like can be used to create lower-dimensional representations of styles or to generate words or phrases representing styles. Various machine learning methods can then predict metrics/optimization goals using these features. Features that predict the optimization goal can then be related back to representative styles to communicate the concept to designers and/or manufacturers.”; Par. 20)
and program instructions to implement the computer-based product and service based on the machine learning-based product and service specification (Boyle Par. 25- “The ordered list may be provided for use in manufacturing an alternative version of the selected base option with one or more of the alternative features in the ordered list. For example, one of the alternative features is selected for inclusion in the base option due to its high rank in the order and a design specification that identifies the selected alternative feature may be generated to be used to manufacture the resultant product, which is an alternative version of the selected base option. “; Par. 29-“ When the customer makes purchases and provides feedback on products, customer attributes may be updated. For example, the customer profile may be updated. The customer may provide feedback in various formats including completing surveys, writing product reviews, making social media posts, and the like regarding one or more products. Products recommended to the customer may be adapted to a customer's changing attributes and taste. In one aspect, the customer's taste may be learned over time by a computer system and/or stylist.; Par. 60; Par.69-70-“ At 308, the trained model(s) are applied. The trained model(s) may be applied to make a recommendation about features to include in a design of a product. Thus, the trained model(s) may recommend one or more alternative features to augment a base option (e.g., existing product utilized as a design starting point). That is, a product includes one or more attributes of features identified as desirable to be included in the product using the trained model. As further described herein, the trained model may be used to make a recommendation about one or more base options. For example, a search space of base options may be explored to select base options that perform well (e.g., according to an optimization goal) using the trained models. A result of a trained model may be weighted and combined with a weighted result of the other trained models to rank alternative features. FIG. 4 is a flow chart illustrating an embodiment of a process of computer generated design of a product including base option determination and feature determination. The process of FIG. 4 may be at least in part implemented on one or more components of system 200 shown in FIG. 2. In some embodiments, the process of FIG. 4 is performed by processor 1702 of FIG. 17. In some embodiments, a designer interacts with the process of FIG. 4 using GUI 700 of FIG. 7.”; Par. 20)

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all 

obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 11, and 17  are rejected under 35 U.S.C. 103 as being unpatentable over of Boyle et al., US Publication No. 20180349795 A1 [hereinafter Boyle], in view of Heath., US Publication No. 20130073336 A1 [hereinafter Heath. 

Regarding Claim 4, Claim 11 and Claim 17, Boyle teaches The computer-implemented method of claim 1,… The computer system of claim 8,… and The computer program product of claim 15,…
Boyle teaches product feedback in Par. 34 and the feature is expounded upon by Heath:
wherein the first set of online feedback that includes one or more topics, product feedback associated with one or more products, and service feedback associated with one or more services. (Heath Par49-51-“ The invention can further provide further comprising electronically performing text edge processing on a computer system processor of the online consumer feedback data for products or services via online activity, communications, location information data, and social media content to electronically determine on a computer system processor frequency data of occurrence of one or more topics in conjunction with the consumer products or services, or promotions thereof, of interest and relatedness of the one or more topics to the consumer products or services, or promotions thereof, of interest, in order to provide targeted, location based, 2D or 3D mapped, or impressions to generate online location information data or promotions to provide improved or desired customer perception or sentiment regarding a company's products, services or promotions thereof.”)
Boyle and Heath are directed to market research and analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the feedback of Boyle and improve upon the feedback analysis, as taught by Heath, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Boyle with the motivation of collecting and presenting information to help users in a variety of ways such as, for example, product development (Heath Par.5).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US Patent Publication No. 20190087529A1 to Steingrimsson et al – Abstract -This invention presents a framework for applying artificial intelligence to aid with product design, mission or retail planning. The invention outlines a novel approach for applying predictive analytics to the training of a system model for product design, assimilates the definition of meta-data for design containers to that of labels for books in a library, and represents customers, requirements, components and assemblies in the form of database objects with relational dependence. Design information can be harvested, for the purpose of improving decision fidelity for new designs, by providing such database representation of the design content. Further, a retrieval model, that operates on the archived design containers, and yields results that are likely to satisfy user queries, is presented. This model, which is based on latent semantic analysis, predicts the degree of relevance between accessible design information and a query, and presents the most relevant previous design information to the user.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chesiree Walton, whose telephone number is (571) 272-5219.  The examiner can normally be reached from Monday to Friday between 8 AM and 5 PM.  If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Patricia Munson, can be reached at (571) 270-5396.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
Sincerely,

/CHESIREE A WALTON/Examiner, Art Unit 3624